DETAILED ACTION
	This Office action is in response to the filings of 17 May 2021.  Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.  
Applicant argues on pages 9-10 that the Autodesk reference fails to disclose a “template that…provides for ‘additional views of the assembly outside of the spool region but also within the spool page, wherein the additional views represent different perspectives of the selection that are draggable into the spool sheet region’”.  The examiner respectfully disagrees.  Claim 1 recites “displaying a spool page based on a spool template” (emphasis added), and further discloses elements included in the spool page, such as a printable spool sheet region, a view of a selected assembly, and additional views of the assembly displayed outside of the spool sheet region but also within the spool page.  The phrase “based on” and its usage in the limitation of the claim does not provide a particular limit to the amount of correlation between the template and the spool page.  The examiner contends that as Autodesk utilizes templates in the creation of a relevant project, any further modification of that project may still be considered to be “based on” the selected template, which is the base or backbone that the project is then constructed upon.  Therefore, Autodesk discloses a “template that…provides for ‘additional views of the assembly outside of the spool region but also within the spool page, wherein the additional views represent different perspectives of the selection that are draggable into the spool sheet region’”, commensurate with the scope of the claims.
Autodesk, is limited to one view per page and contains only a printable region with no functionality available for alternate perspectives displayed outside that region”.  The examiner respectfully disagrees.  On page 980, Autodesk does state that “[e]ach view can be placed on one sheet only.”  However, this does not limit each sheet to a single view, as Autodesk explicitly states one sentence prior that “[y]ou can add one or more views of a building to a sheet”.  Autodesk clarifies that “[t]o add a particular view to multiple sheets in a project, create duplicate views, and place each one on a different sheet.”  The limitation of views is not the number per sheet, but rather the usage of what appears to be an instance of a single view.  With further respect to the “printable region”, Autodesk allows for functionality in which the printable region of the display is the visible portion of a current window (see pages 1146 and 1151).  Portions of the window that exist outside of the visible area are not printed.  The examiner contends that in this scenario alternate views may exist outside the bounds of the visible printable area, capable of being dragged into the visible printable area, but will not be printed upon user selection of the option to print only the visible area.
Therefore, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Autodesk, “Revit Structure 2011 User’s Guide”, April 2010, hereinafter Autodesk.

	Regarding claim 1, Autodesk discloses a method for spool sheet generation, comprising:
receiving a selection of an assembly on a graphical user interface (“GUI”), the assembly including multiple components (Autodesk discloses model elements in Revit Structure having Assembly Code and Assembly Description type properties, at p. 587.  Building elements including assemblies are selected for use in a template or project, as in p. 684); 
receiving a GUI input to create a spool sheet (a user may create a project sheet through user interface interaction at pp. 979-980);
in response to the GUI input, determining a list of the components in the selection (a user may add a selected schedule to a sheet, at p. 1011.  A schedule may include information about components of a project [“a schedule is a tabular display of information, extracted from the properties of the elements in a project”, at p. 771, including component schedules, at p. 773 and material takeoff schedules, at p. 774); 
displaying a spool page based on a spool template (a project template may be created that includes a set of relevant project elements and conditions.  See p. 979 and 1633-1634), the spool page including:
a printable spool sheet region (sheets may be printed, at p. 977; the printable region may be a current window or a visible portion of the current window, at p. 1146);
within the spool sheet region, a first view of the selection at a location indicated by an anchor node (views may be placed into a sheet, at p. 980-983.  As seen in the Figures of pages 
additional views of the assembly outside of the spool sheet region but also within the spool page, wherein the additional views represent different perspectives of the selection that are draggable into the spool sheet region (a user may select a view from a list of views in a Project Browser and drag the view onto the sheet, at p. 980.  Views may be moved to new locations on a sheet through drag and drop means, at p. 982.  Views may be outside of the printable region [i.e. spool sheet] but still part of the spool page, as sheets may be panned/scrolled, at p. 1746); and 
displaying the list of components (a user may add a selected schedule to a sheet, at p. 1011.  A schedule may include information about components of a project [“a schedule is a tabular display of information, extracted from the properties of the elements in a project”, at p. 771, including component schedules, at p. 773 and material takeoff schedules, at p. 774).

Regarding claim 2, Autodesk discloses the method of claim 1, wherein the additional views are placed at additional anchor nodes specified in the spool template, the additional anchor nodes being outside the spool sheet region and specifying a perspective of the assembly (views may be placed into a sheet, at p. 980-983.  As seen in the Figures of pages 981 and 983, the views include “nodes” that assist a user in the alignment of a view in the sheet.  A user may adjust a defined print area of a sheet, at 1004, such that only desired elements are within the printable area [i.e., “spool sheet region”]).

	Regarding claim 3, Autodesk discloses the method of claim 1, wherein a configurable setting specifies whether the first view is two-dimensional or three-dimensional (properties of a view may be changed or filtered, at p. 36.  The displayed menu includes options relevant to the 

	Regarding claim 4, Autodesk discloses the method of claim 1, wherein a layout of the spool page is controlled by the spool template, the spool template having labels that describe views at corresponding anchor nodes and dimensioning characteristics associated with the anchor nodes (project views may be predefined in project template settings, at p. 1634.  Autodesk further discloses providing reference labels for views at p. 966 and dimensions at 887-888).

	Regarding claim 5, Autodesk discloses the method of claim 4, wherein the spool template is one of a plurality of different templates used to create different spool pages, wherein the spool template is selectable on the GUI (upon creation of a new template, an existing template may be utilized, at p. 1633).

	Regarding claim 6, Autodesk discloses the method of claim 1, wherein the list of components prints with the spool sheet region (a user may adjust a defined print area of a sheet, at 1004, such that only desired elements are within the printable area [i.e., “spool sheet region”]).

	Regarding claim 7, Autodesk discloses the method of claim 1, wherein determining the list of components includes comparing component types to a whitelist or blacklist of types, and wherein at least one component of the assembly is omitted from the list of components based on the comparison (schedule data may be filtered through use of the Schedule Properties dialog, such that displayed data is limited, at p. 789).


receiving a selection of an assembly on a graphical user interface (“GUI”), the assembly including multiple components (Autodesk discloses model elements in Revit Structure having Assembly Code and Assembly Description type properties, at p. 587.  Building elements including assemblies are selected for use in a template or project, as in p. 684); 
receiving a GUI input to create a spool sheet (a user may create a project sheet through user interface interaction at pp. 979-980);
in response to the GUI input, determining a list of the components in the selection (a user may add a selected schedule to a sheet, at p. 1011.  A schedule may include information about components of a project [“a schedule is a tabular display of information, extracted from the properties of the elements in a project”, at p. 771, including component schedules, at p. 773 and material takeoff schedules, at p. 774); 
displaying a spool page based on a spool template (a project template may be created that includes a set of relevant project elements and conditions.  See p. 979 and 1633-1634), the spool page including:
a printable spool sheet region (sheets may be printed, at p. 977; the printable region may be a current window or a visible portion of the current window, at p. 1146);
within the spool sheet region, a first view of the selection at a location indicated by an anchor node (views may be placed into a sheet, at p. 980-983.  As seen in the Figures of pages 981 and 983, the views include “nodes” that assist a user in the alignment of a view in the sheet); and
additional views of the assembly outside of the spool sheet region but also within the spool page, wherein the additional views represent different perspectives of the selection that are draggable into the spool sheet region (a user may select a view from a list of views in a 
displaying the list of components (a user may add a selected schedule to a sheet, at p. 1011.  A schedule may include information about components of a project [“a schedule is a tabular display of information, extracted from the properties of the elements in a project”, at p. 771, including component schedules, at p. 773 and material takeoff schedules, at p. 774).

	Regarding claim 9, Autodesk discloses the non-transitory, computer-readable medium of claim 8, wherein the additional views are placed at additional anchor nodes specified in the spool template, the additional anchor nodes being outside the spool sheet region and specifying a perspective of the assembly (views may be placed into a sheet, at p. 980-983.  As seen in the Figures of pages 981 and 983, the views include “nodes” that assist a user in the alignment of a view in the sheet.  A user may adjust a defined print area of a sheet, at 1004, such that only desired elements are within the printable area [i.e., “spool sheet region”]).

	Regarding claim 10, Autodesk discloses the non-transitory, computer-readable medium of claim 8, wherein a configurable setting specifies whether the first view is two-dimensional or three-dimensional (properties of a view may be changed or filtered, at p. 36.  The displayed menu includes options relevant to the perspective.  Furthermore, the explicit selection of a 2D or 3D view from a view menu is analogous to the claimed “configurable setting”).

	Regarding claim 11, Autodesk discloses the non-transitory, computer-readable medium of claim 8, wherein a layout of the spool page is controlled by the spool template, the spool template having labels that describe views at corresponding anchor nodes and dimensioning 

	Regarding claim 12, Autodesk discloses the non-transitory, computer-readable medium of claim 11, wherein the spool template is one of a plurality of different templates used to create different spool pages, wherein the spool template is selectable on the GUI (upon creation of a new template, an existing template may be utilized, at p. 1633).

Regarding claim 13, Autodesk discloses the non-transitory, computer-readable medium of claim 8, wherein the list of components prints with the spool sheet region (a user may adjust a defined print area of a sheet, at 1004, such that only desired elements are within the printable area [i.e., “spool sheet region”]).

Regarding claim 14, Autodesk discloses the non-transitory, computer-readable medium of claim 8, wherein determining the list of components includes comparing component types to a whitelist or blacklist of types, and wherein at least one component of the assembly is omitted from the list of components based on the comparison (schedule data may be filtered through use of the Schedule Properties dialog, such that displayed data is limited, at p. 789).

Regarding claim 15, Autodesk discloses a system for spool sheet generation, comprising:
a processor that executes instructions for running a design application having an application programming interface (“API”) (Autodesk discloses the use of an API for extending the functionality of the software, at p. 1643);

receiving a selection of an assembly on a graphical user interface (“GUI”), the assembly including multiple components (Autodesk discloses model elements in Revit Structure having Assembly Code and Assembly Description type properties, at p. 587.  Building elements including assemblies are selected for use in a template or project, as in p. 684); 
receiving a GUI input to create a spool sheet (a user may create a project sheet through user interface interaction at pp. 979-980);
in response to the GUI input, determining a list of the components in the selection (a user may add a selected schedule to a sheet, at p. 1011.  A schedule may include information about components of a project [“a schedule is a tabular display of information, extracted from the properties of the elements in a project”, at p. 771, including component schedules, at p. 773 and material takeoff schedules, at p. 774); 
displaying a spool page based on a spool template (a project template may be created that includes a set of relevant project elements and conditions.  See p. 979 and 1633-1634), the spool page including:
a printable spool sheet region (sheets may be printed, at p. 977; the printable region may be a current window or a visible portion of the current window, at p. 1146);
within the spool sheet region, a first view of the selection at a location indicated by an anchor node (views may be placed into a sheet, at p. 980-983.  As seen in the Figures of pages 981 and 983, the views include “nodes” that assist a user in the alignment of a view in the sheet); and
additional views of the assembly outside of the spool sheet region but also within the spool page, wherein the additional views represent different perspectives of the selection that 
displaying the list of components (a user may add a selected schedule to a sheet, at p. 1011.  A schedule may include information about components of a project [“a schedule is a tabular display of information, extracted from the properties of the elements in a project”, at p. 771, including component schedules, at p. 773 and material takeoff schedules, at p. 774).

	Regarding claim 16, Autodesk discloses the system of claim 15, wherein the additional views are placed at additional anchor nodes specified in the spool template, the additional anchor nodes being outside the spool sheet region and specifying a perspective of the assembly (views may be placed into a sheet, at p. 980-983.  As seen in the Figures of pages 981 and 983, the views include “nodes” that assist a user in the alignment of a view in the sheet.  A user may adjust a defined print area of a sheet, at 1004, such that only desired elements are within the printable area [i.e., “spool sheet region”]).

	Regarding claim 17, Autodesk discloses the system of claim 15, wherein a configurable setting specifies whether the first view is two-dimensional or three-dimensional (properties of a view may be changed or filtered, at p. 36.  The displayed menu includes options relevant to the perspective.  Furthermore, the explicit selection of a 2D or 3D view from a view menu is analogous to the claimed “configurable setting”).

	Regarding claim 18, Autodesk discloses the system of claim 15, wherein a layout of the spool page is controlled by the spool template, the spool template having labels that describe 

	Regarding claim 19, Autodesk discloses the system of claim 18, wherein the spool template is one of a plurality of different templates used to create different spool pages, wherein the spool template is selectable on the GUI (upon creation of a new template, an existing template may be utilized, at p. 1633).

	Regarding claim 20, Autodesk discloses the system of claim 15, wherein determining the list of components includes comparing component types to a whitelist or blacklist of types, and wherein at least one component of the assembly is omitted from the list of components based on the comparison (schedule data may be filtered through use of the Schedule Properties dialog, such that displayed data is limited, at p. 789).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145